I am not satisfied with the reasoning of the cases relied on by the majority of the court in this case, although I recognize they represent the decided weight of authority. I realize, however, that so long as the majority adhere to the principles approved by them in Board of Regents of University of Arizona v.Sullivan, 45 Ariz. 245, 42 P.2d 619, the only logical and consistent conclusion to be drawn from those principles requires an affirmance of the present case. I therefore concur in the result solely on the doctrine of stare decisis.